Exhibit 10.1

2008 ANNUAL INCENTIVE PLAN

ALABAMA NATIONAL BANCORPORATION

ANNUAL INCENTIVE PLAN

(Approved as of May 23, 2007)

1. PURPOSE.

The purpose of the Plan is to enable the Company to attract, retain, motivate
and reward qualified executive officers and key employees by providing them with
the opportunity to earn competitive compensation directly linked to the
Company’s performance. The Plan is designed to assure that amounts paid to
certain executive officers of the Company will not fail to be deductible by the
Company for federal income tax purposes because of the limitations imposed by
Section 162(m).

2. DEFINITIONS.

Unless the context requires otherwise, the following words as used in the Plan
shall have the meanings ascribed to each below, it being understood that
masculine, feminine and neuter pronouns are used interchangeably and that each
comprehends the others.

(a) “Board” shall mean the Board of Directors of Alabama National
BanCorporation.

(b) “Code” shall mean the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder.

(c) “Committee” shall mean the Compensation Committee of the Board (or such
other committee of the Board that the Board shall designate from time to time)
or any subcommittee thereof comprised of two or more directors, each of whom is
an “outside director” within the meaning of Section 162(m).

(d) “Company” shall mean Alabama National BanCorporation and its subsidiaries.

(e) “Covered Employee” shall have the meaning set forth in Section 162(m).

(f) “Participant” shall mean (i) each executive officer of Alabama National
BanCorporation and (ii) each other key employee of the Company who the Committee
designates as a participant under the Plan.

(g) “Plan” shall mean the Alabama National BanCorporation Annual Incentive Plan,
as set forth herein and as may be amended from time to time.

(h) “Section 162(m)” shall mean Section 162(m) of the Code.

(i) “2 1/2 Month Period” shall mean as soon as practical after award amounts are
no longer subject to a substantial risk of forfeiture, but in no event later
than the later of the 15th day of the third month following the Participant’s
first taxable year in which the amount is no longer subject to a substantial
risk of forfeiture or the 15th day of the third month following the end of
Alabama National BanCorporation’s first taxable year in which the amount is no
longer subject to a substantial risk of forfeiture; an amount shall be
considered no longer subject to a substantial risk of forfeiture on the last day
of the applicable calendar year for which the bonus is earned.

3. ADMINISTRATION.

The Committee shall administer and interpret the Plan, provided that, in no
event shall the Plan be interpreted in a manner that would cause any amount
payable under the Plan to any Covered Employee to fail to

 

1



--------------------------------------------------------------------------------

qualify as performance-based compensation under Section 162(m). The Committee
shall establish the performance objectives for any calendar year in accordance
with Section 4 and certify whether such performance objectives have been
obtained. Any determination made by the Committee under the Plan shall be final
and conclusive. The Committee may employ such legal counsel, consultants and
agents (including counsel or agents who are employees of the Company) as it may
deem desirable for the administration of the Plan and may rely upon any opinion
received from any such counsel or consultant or agent and any computation
received from such consultant or agent. All expenses incurred in the
administration of the Plan, including, without limitation, for the engagement of
any counsel, consultant or agent, shall be paid by the Company. No member or
former member of the Board or the Committee shall be liable for any act,
omission, interpretation, construction or determination made in connection with
the Plan other than as a result of such individual’s willful misconduct.

4. BONUSES.

(a) Performance Criteria. Prior to March 31 of each year (or such earlier date
as may be required or permitted under Section 162(m)), the Committee shall
establish the performance objective or objectives that must be satisfied in
order for a Participant to receive a bonus for such year. Any such performance
objectives will be based upon the relative or comparative achievement of one or
more of the following criteria, as determined by the Committee: (i) net income;
(ii) operating income; (iii) income per share; (iv) total revenue; (v) total
revenue per share; (vi) return on equity; (vii) return on assets; (viii) return
on average equity; (ix) return on average assets; (x) division or subsidiary
income; (xi) division or subsidiary revenues; (xii) credit quality measures; or
(xiii) other reasonable bases, provided that, to the extent required to qualify
compensation paid to certain executive officers under the Plan as performance
based compensation under Section 162(m), the performance criteria shall be based
on one or more of the criteria listed in (i) through (xii) above.

(b) Maximum Amount Payable. If the Committee certifies that any of the
performance objectives established for the relevant year under Section 4(a) has
been satisfied, each Participant who is employed by the Company on the last day
of the calendar year for which the bonus is payable shall be entitled (subject
to the provisions of Section 4(c) hereof) to receive an annual bonus of up to
200% of such Participant’s base salary, up to a maximum of $2,000,000. In the
event a Participant voluntarily resigns employment or is terminated
involuntarily prior to the last day of the calendar year for which the bonus is
payable, any award will be forfeited. Unless the Committee shall otherwise
determine, if a Participant’s employment terminates because of the death,
disability or retirement under the terms of any retirement plan maintained by
the Company prior to the last day of the calendar year for which the bonus is
payable, such Participant shall receive an annual bonus equal to the amount that
the Participant would have received as an annual bonus award if such Participant
had remained an employee through the end of the year multiplied by a fraction,
the numerator of which is the number of days that elapsed during the calendar
year in which the termination occurs prior to and including the date of the
Participant’s termination of employment and the denominator of which is 365.

(c) Negative Discretion. Notwithstanding anything else contained in Section 4(b)
to the contrary, the Committee shall have the right, in its absolute discretion,
(i) to reduce or eliminate the amount otherwise payable to any Participant under
Section 4(b) based on individual performance or any other factors that the
Committee, in its discretion, shall deem appropriate and (ii) to establish rules
or procedures that have the effect of limiting the amount payable to each
Participant to an amount that is less than the maximum amount otherwise
authorized under Section 4(b).

(d) Affirmative Discretion. Notwithstanding any other provision in the Plan to
the contrary, (i) the Committee shall have the right, in its discretion, to pay
to any Participant who is not a Covered Employee an annual bonus for such year
in an amount up to the maximum bonus payable under Section 4(b), based on
individual performance or any other criteria that the Committee deems
appropriate and (ii) in connection with the hiring of any person who is or
becomes a Covered Employee, the Committee may provide for a minimum bonus amount
in any calendar year, regardless of whether performance objectives are attained.

 

2



--------------------------------------------------------------------------------

5. PAYMENT.

(a) General Timing of Payment. Subject to Sections 5(b) and 5(c) below and
except as otherwise provided hereunder, payment of any bonus amount determined
under Section 4 will be made in cash as soon as practicable after the Committee
certifies that one or more of the applicable performance objectives have been
attained (or, in the case of any bonus payable under the provisions of
Section 4(d), after the Committee determines the amount of any such bonus), but
in no event later than the 2 1/2 Month Period.

(b) Deferral of Bonuses. Each Participant who is a management or highly
compensated employee and who is entitled to participate in the Alabama National
BanCorporation Deferral of Compensation Plan for Key Employees may elect to
defer payment of any award amounts in accordance with said plan.

(c) Delay of Payment. Notwithstanding anything in the Plan to the contrary, the
Committee may defer all or any portion of any payment of a bonus to be made
hereunder beyond the 2 1/2 Month Period if the Committee determines that (i) it
is administratively impracticable (determined in accordance with Code
Section 409A) to make the payment within the 2 1/2 Month Period or to the extent
that making the payment within the 2 1/2 Month Period will jeopardize the
solvency of the Company, and (ii) as of the date upon which the legally binding
right to the compensation arose, such impracticability or insolvency was
unforeseeable, and the payment is made as soon as is reasonably practicable.
Further, in the event that any award hereunder (i) is deemed to be “nonqualified
deferred compensation” under Code Section 409A, and (ii) the Committee
reasonably anticipates that the Company’s deduction with respect to such payment
otherwise would be limited or eliminated by application of Section 162(m) in the
year in which such award would otherwise be paid, the Committee may delay
payment of all or any portion of such award; provided, however, that payment
must be made either at the earliest date at which the Committee reasonably
anticipates that the deduction of the payment of the amount will not be limited
or eliminated by application of Section 162(m) or the calendar year in which the
Participant separates from service (within the meaning of Code Section 409A).

6. GENERAL PROVISIONS.

(a) Effectiveness of the Plan. The Plan shall be effective May 23, 2007, and
will apply to bonus awards relating to calendar years beginning on or after
December 31, 2007. It is intended that this Plan supercede the Company’s Second
Amendment and Restatement of the Alabama National BanCorporation Annual
Incentive Plan for calendar years beginning January 1, 2008 and thereafter.

(b) Amendment and Termination. The Board or the Committee may at any time amend,
suspend, discontinue or terminate the Plan; provided, however that, (i) except
as set forth in (iii) below, no such amendment, suspension, discontinuance or
termination shall adversely affect the rights of any Participant in respect of
any calendar year that has already commenced, (ii) no such action shall be
effective without approval by the stockholders of the Company to the extent
necessary to continue to qualify the amounts payable hereunder to Covered
Employees as performance-based compensation under Section 162(m), and
(iii) subject to (ii) above, at any time the Committee determines that the Plan
or any award hereunder may be subject to Code Section 409A, the Committee shall
have the right, in its sole discretion to amend the Plan as it may determine is
necessary or desirable either for the Plan or awards to be exempt from the
application of Section 409A or to satisfy the requirements of Section 409A,
including by adding conditions with respect to the vesting and/or the payment of
the awards.

(c) Designation of Beneficiary. Each Participant may designate a beneficiary or
beneficiaries (a beneficiary may be an entity other than a natural person) to
receive any payments that may be made following the Participant’s death. Such
designation may be changed or canceled at any time without the consent of any
such beneficiary. Any such designation, change or cancellation must be made in a
form approved by the Committee and shall not be effective until received by the
Committee. If no beneficiary has been named, or if the designated beneficiary or
beneficiaries shall have predeceased the Participant, the beneficiary shall be
the Participant’s

 

3



--------------------------------------------------------------------------------

spouse or, if no spouse survives the Participant, the Participant’s estate. If a
Participant designates more than one beneficiary, the rights of such
beneficiaries shall be payable in equal shares, unless the Participant has
designated otherwise.

(d) Delegation. Except where delegation is not permitted by Section 162(m), the
Committee may delegate authority for establishing performance goals and for the
certification of the achievement of such goals for Participants who are not
executive officers of the Company to the Chief Executive Officer or President of
Alabama National BanCorporation.

(e) No Right of Continued Employment. Nothing in this Plan shall be construed as
conferring upon any Participant any right to continue in the employment of the
Company.

(f) Interpretation. Notwithstanding anything else contained in this Plan to the
contrary, to the extent required to so qualify any award as other performance
based compensation within the meaning of Section 162(m)(4)(C), the Committee
shall not be entitled to exercise any discretion otherwise authorized under this
Plan (such as the right to pay a bonus without regard to the achievement of the
relevant performance objectives) with respect to such award if the ability to
exercise such discretion (as opposed to the exercise of such discretion) would
cause such award to fail to qualify as other performance based compensation. It
is intended that this Plan, as written and in operation, will be exempt from
Code Section 409A; however, if payments are otherwise deemed “nonqualified
deferred compensation” under Code Section 409A, then payment will be made within
the guidelines of Code Section 409A to the extent possible, and the specified
payment date applicable to an award shall be the calendar year in which the
award is determined by the Committee to have been earned; provided however, that
if the payments are deemed “nonqualified deferred compensation” and a
Participant is deemed to be a “specified employee” (within the meaning of Code
Section 409A), then amounts payable under this Plan shall not be paid until the
date that is six months after the date of the Participant’s separation from
service (within the meaning of Code Section 409A), or the date on which such
Participant dies, if earlier.

(g) No Limitation to Corporation Action. Nothing in this Plan shall preclude the
Committee or the Board, as each or either shall deem necessary or appropriate,
from authorizing the payment to the eligible employees of compensation outside
the parameters of the Plan, including, without limitation, base salaries, awards
under any other plan of the Company (whether or not approved by stockholders),
any other bonuses (whether or not based on the attainment of performance
objectives) and retention or other special payments.

(h) Nonalienation of Benefits. Except as expressly provided herein, no
Participant or beneficiary shall have the power or right to transfer, anticipate
or otherwise encumber the Participant’s interest under the Plan. The Company’s
obligations under this Plan are not assignable or transferable except to (i) a
corporation that acquires all or substantially all of the Company’s assets or
(ii) any corporation into which the Company may be merged or consolidated. The
provisions of the Plan shall inure to the benefit of each Participant and the
Participant’s beneficiaries, heirs, executors, administrators or successors in
interest.

(i) Withholding. Any amount payable to a Participant or a beneficiary under this
Plan shall be subject to any applicable federal, state and local income and
employment taxes and any other amounts that the Company is required by law to
deduct and withhold from such payment.

(j) Severability. If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.

(k) Governing Law. The Plan shall be construed in accordance with and governed
by the laws of the State of Delaware, without reference to the principles of
conflict of laws.

(l) Headings. Headings are inserted in this Plan for convenience of reference
only and are to be ignored in a construction of the provisions of the Plan.

 

4